  
  

seers so 7 plat deadline bv-Lbs wens
of (nu ix Suppert Rude

Shoreham, New York 1178¢
+o ¢[3/2020 .
oo

    
 

Tel.: (212) 979-7575
Fax: (631) 929-1700

      
   

 
    
  
   
  

CJB-8865
Attorney for Plaintiff . ,
So OV rn
UNITED STATES DISTRICT COURT f
SOUTHERN DISTRICT OF\NEW YORK QS Za)

 

 

  

 
 
 
 
 
 
  
 

NOTICE OF
FOR ATTORNEYS EB
Plain : PURSUANT TO

BRIAN HAISS,

     
 

~against-
ANDREW M. SAUL,
COMMISSTONER OF THE SOCIAL SECURITY,

Defendant.

 
 
  

ASE TAKE NOTICE that upon the accompanying Declaration
of Christopher James Bowes, dated February 3, 2020, plaintiff
will move this Court before the Honorable Lisa M. Smith, United
States Magistrate Judge presiding, at the United States
Courthouse, Southern District of New York, 300 Quarropas Street,
White Plains Pearl Street, White Plains, New York 10601, on
submission, for an order:

(1) Accepting plaintiff's application for reasonable
attorney's fees and costs pursuant to the Equal Access to
Justice Act ("BAJA"), 28 U.S.C. §2412(d), as timely filed; and

(2) Granting plaintiff leave to defer filing a memorandum

of law in support of his application for fees for a period of 60
